*517DISSENTING STATEMENT
PAPADAKOS, J.
By order of this .court, dated August 31, 1989, respondent was suspended for a period of four years. Mr. Justice Larsen and I dissented and would have issued a rule to show cause why respondent should not be disbarred.
We now have presented to us a record of additional misconduct of an egregious nature and the court opts to suspend respondent for an additional one year. Again I must dissent and recommend that a rule to show cause why respondent should not be disbarred be issued.
Respondent’s conduct the past six years shows a total lack of attention to matters entrusted to him and he has appropriated client funds to his own use. He has refused to comply with orders to appear for informal admonitions, each time requesting a change of date and each time failing to appear on the new date assigned. He has caused immeasurable damage to clients in support, paternity, and criminal cases. He has consistently lied to his clients and he has refused to respond to lawyers subsequently retained by his clients.
The Disciplinary Board has stated, “The facts clearly demonstrate that respondent engaged in continuous acts of misrepresentation, deceit and neglect of legal matters entrusted to him.”
Since he does not offer adequate responses or explanations for his egregious conduct, I can only conclude that he has permanently given up his ambition to be a practicing lawyer. On the basis of his entire disciplinary record, I would issue a rule upon him to show cause why he should not be disbarred.